PER CURIAM.
We reverse that portion of the judgment of dissolution ordering the jointly owned marital home to be sold. The court was not authorized to order partition of property incident to a dissolution of marriage where, as here, neither party filed the requisite pleadings for partition. Murbach v. Murbach, 490 So.2d 253 (Fla. 2d DCA 1986); Wiley v. Wiley, 485 So.2d 2 (Fla. 5th DCA 1986); Sanders v. Sanders, 351 So.2d 1126 (Fla. 2d DCA 1977).
We affirm the judgment in all other respects.
DANAHY, C.J., and GRIMES and SCHEB, JJ., concur.